Citation Nr: 1211499	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-38 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to October 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating decisions of the Philadelphia, Pennsylvania RO.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

The issue of service connection for cluster headaches is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested in the first postservice year, and such disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137. 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A January 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  A September 2011 letter provided additional notification.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in May 2007, which will be discussed in greater detail below, though the Board finds it to be adequate as it included both a review of the Veteran's history and an audiological evaluation that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  A review of the claims file found that the Veteran receives Social Security Administration (SSA) disability benefits, and that the SSA decision and any underlying records have not been secured.  However, per the Veteran's own statements, his disability and inability to work are due to his cluster headaches and the medications he takes to treat such headaches.  There is no indication whatsoever that the outstanding SSA records may be pertinent to this claim of service connection for hearing loss.  Therefore, the SSA records need not be obtained prior to consideration of the hearing loss claim; the Veteran is not prejudiced by a decision on the merits without the Board first seeking such records.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran contends that his current bilateral hearing loss was caused by exposure to acoustic trauma during military service, from such duties as working on and near jet engines and other aircraft.  His service records confirm his military occupational specialty was an aircraft fuels systems mechanic, and thus he was likely exposed to substantial levels of hazardous noise in service.  It is not in dispute that he was exposed to noise trauma in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to hearing loss.  Audiometry on an August 1973 hearing conservation data reference audiogram showed hearing within normal limits bilaterally (all puretone thresholds ranging between 0 and 20 decibels).  Audiometry on an August 1974 hearing conservation data reference audiogram showed hearing within normal limits bilaterally (all puretone thresholds ranging between 0 and 15 decibels); it was noted that the Veteran wore ear plugs and muffs for personal ear protection.  Audiometry on an August 1975 hearing conservation data reference audiogram showed hearing within normal limits bilaterally (all puretone thresholds ranging between 0 and 10 decibels); it was again noted that the Veteran wore ear plugs and muffs for personal ear protection.  Audiometry on September 1975 service separation examination showed hearing within normal limits bilaterally (all puretone thresholds ranging between 0 and 10 decibels). 

Postservice treatment records include VA treatment records from July 2006 through the present as well as a private treatment records.  The postservice treatment records are silent for any complaints or findings regarding bilateral hearing loss.

On May 2007 VA audiological examination, the Veteran reported that he was uncertain of the status of his hearing, yet his wife complained that he "cannot hear from the left side".  He reported that there were times he had difficulty hearing in the presence of background noise.  He was uncertain of the date of onset, but believed the hearing loss had gotten worse over the years.  He reported a history of some ear infections in childhood, described as otitis externa, as well as chronic left ear infections in 1995, though none recently.  No ear surgery or perforations were noted, though he reported often having an itching sensation in the left ear.  He reported exposure to excessive noise in service when he was a fuel systems specialist and working around aircraft noise for 8 months, with ear protection, and then working around air compressors and forced air systems at times for 4 years.  He reported postservice noise exposure working in an oil refinery for 7 years, with ear protection.  He reported recreational noise exposure from going hunting from age 10 to approximately age 24, without any hearing protection.

Audiometry revealed that puretone thresholds, in decibels, were: 


HERTZ
500
1000
2000
3000
4000
Right 
25
15
25
25
25
Left
20
15
15
25
35

Average puretone threshold were 23 decibels for each ear.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.

The diagnosis was normal hearing bilaterally up to 3000 Hertz, sloping to a moderate sensorineural hearing loss in the left ear at 4000 Hertz only.  Normal middle ear function was indicated bilaterally.  The VA examiner noted that the claims file was reviewed, finding that all hearing tests performed from 1971 to 1975 indicated hearing within normal limits in both ears at those times.  The examiner opined that the Veteran's hearing loss "is not caused as a result of noise exposure while in the military as his hearing was normal upon discharge and there was no evidence of a hearing loss within 1 year of discharge".  

At the January 2012 Travel Board hearing, the Veteran testified and his representative argued, in essence, that his hearing loss had the same cause as his tinnitus, and therefore should similarly be service-connected.

It is not in dispute that the Veteran now has bilateral SNHL.  The hearing loss (by VA standards) was confirmed by VA audiometry (speech discrimination scores).  However, such disability is not shown or even alleged to have been manifested in service; on May 2007 VA examination, the Veteran could not place a date of onset to his hearing loss, reporting only that it had worsened "over the years".  Therefore, service connection on the basis that this disability became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112), is not warranted.  

What remains for consideration is whether the bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter is the report of the May 2007 VA examination.  The Board finds the May 2007 VA examiner's opinion to be entitled to great probative weight, as it took into account a complete review of the Veteran's entire medical history and statements included in the claims file, full audiometric/audiological evaluation, and provided full rationale for the conclusions reached, citing to the fact that all audiometric findings in service were within normal limits and there was no evidence of hearing loss within one year after separation from service.  Because there is no competent evidence to the contrary, the Board finds the May 2007 VA examiner's opinion to be persuasive.  

Significantly, the approximately 31-year period between separation from service and the initial post-service complaint of hearing loss (the December 2006 application for service connection) is, of itself, highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

First, at the January 2012 Travel Board hearing, the Veteran raised a new (secondary service connection) theory of entitlement as to his cluster headache disability.  It is alleged that his headaches may be due to service-connected allergic rhinitis.  He has not yet been provided notice of what is needed to substantiate such theory of entitlement or of his/VA's respective responsibilities in evidentiary development regarding this theory of entitlement.  Accordingly, corrective notice is needed.
Notably, postservice treatment records reflect treatment for cluster headaches and for sinusitis/allergic rhinitis.  Private treatment records from June 1985 through November 1992 show treatment for sinusitis/allergic rhinitis.  April and June 2006 applications for temporary disability insurance noted cluster headaches and migraine "clusters", and private treatment records from May to July 2006 reflect treatment for cluster headaches.  On May 2006 private treatment, it was noted that when the Veteran experienced cluster headaches, the episodes included ptosis, lacrimation and nasal congestion; a neurologic exam resulted in an impression of cluster headaches.  On July 2006 VA initial treatment, the Veteran reported a history of cluster headaches/migraines for 35 years.  On September 2006 VA neurology consult, the Veteran reported that his headaches manifested with both eyes tearing, nose running, and then congestion, followed by pain on the right side of the head.  On February 2007 private treatment summary, it was noted that the neurologist began treating the Veteran for cluster headaches in August 1996; after recent responsive treatment to hypertension, the Veteran's headaches persisted, based on which the neurologist classified the disability as chronic cluster headaches.  

On May 2009 VA sinusitis examination, the Veteran reported that his symptoms began in the 1970s after he received his service immunizations to go overseas (following which he had two months of flu-like symptoms (which he stated evolved into a chronic allergic condition); his symptoms included headaches as well as sneezing, postnasal drip, nasal bleeding, and watery itchy eyes.  He reported that when his symptoms were worse, they precipitated a cluster headache.  He reported having sinus headaches as well as cluster headaches; at the time of examination, he had pain over the right maxillary sinus and the right frontal sinus.  The diagnosis was allergic rhinitis.  Based on the findings of this examination, a June 2009 rating decision granted the Veteran service connection for allergic rhinitis.  More recently he has been awarded service connection for PTSD.

At the January 2012 Travel Board hearing, the Veteran testified that he was issued sunglasses and Sudafed in service for sinusitis, allergies, and headaches.  He testified that he was told he had light-sensitive eyes and allergies and he was instructed to wear the sunglasses during daylight hours.  His representative suggested that the headaches may be secondary to a service-connected disability.

Under the revised section 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the Court has held that is a low threshold element, and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the evidence outlined above, the low threshold standard expressed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  The Veteran has not been afforded a VA nexus examination in this matter, and such examination is necessary.  

Additionally, the claims file includes an April 2007 SSA letter indicating that the Veteran was found to be disabled as of May 6, 2006, and he became entitled to receive monthly disability benefits beginning November 2006.  On December 2008 VA spine examination, the Veteran reported that "stopped working secondary to cluster migraine headaches".  A review of the claims file found that copies of the full SSA decision (indicating upon what disability/disabilities the SSA benefits are based) and the underlying medical records have not been secured for the record.  Because the Veteran has specifically indicated that he receives such benefits based on his headache disability, the SSA records are pertinent to this claim and must be secured.

Finally, a review of the claims file indicates that the most recent VA treatment records in evidence are from April 2007.  Records of any VA treatment the Veteran may have received for the disability at issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran corrective VCAA notice pertaining to his secondary service connection theory of entitlement for cluster headaches.  This letter should notify him of what specific evidence and information is necessary to substantiate the claim of secondary service connection.  After affording the Veteran and his representative opportunity to respond, the RO should arrange for any further development suggested by their response.

2.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for headaches, psychiatric disability, and/or allergic rhinitis since April 2007.
3.  The RO should also obtain copies of SSA's determination on the Veteran's claim for SSA disability benefits, and of the medical records on which such determination was based.

4.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his current headache disability, and in particular whether or not such disability is secondary to (was caused or aggravated by) his service-connected disabilities, to specifically include allergic rhinitis and PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by diagnosis) any current headache disability.  

b)  What is the most likely etiology of such headache disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is directly related to the Veteran's active duty service (i.e., was incurred or aggravated therein)? 

c)  If the opinion is that such headache disability is not directly related to the Veteran's active duty service, is it at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated by his service-connected disabilities, to include allergic rhinitis and PTSD?

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

5.  The RO should then readjudicate the claim remaining on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


